THE THIRTEENTH COURT OF APPEALS

                                     13-14-00016-CV


                                    Sandra Lea Flinn
                                           v.
                                   Sara Ann Guardiola


                                   On Appeal from the
                  County Court at Law No. 3 of Cameron County, Texas
                           Trial Cause No. 2013-CCL-0355


                                       JUDGMENT

        THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.          The Court orders the appeal

DISMISSED in accordance with its opinion. Costs are taxed against the party incurring

same.

        We further order this decision certified below for observance.

April 3, 2014